 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local101andUnited Sprinkler and Sprinkler FittersLocal Union 669,United Association of Journey-men and Apprentices of the Plumbing & PipeFitting Industry of the United States and Canada,AFL-CIO. Case 17-CD-168November 19, 1973DECISION AND DETERMINATION OFDISPUTEengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 101 and Sprinkler Fitters are labor organiza-tions within the meaning of Section 2(5) of the Act,as stipulated to by the parties.III.THEDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by United Sprinkler, herein calledthe Employer, alleging that International Union ofOperating Engineers, Local 101, hereinafter referredto as Local 101, has violated Section 8(b)(4)(D) of theAct.A hearing was held before Hearing OfficerJoseph M. Logan, on July 10, 1973. The Employer,Local 101, and Sprinkler Fitters Local Union 669,United Association of Journeymen and Apprenticesof the Plumbing & Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, hereinafterreferred to as Sprinkler Fitters or Local 669,appeared at ; the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, a brief was filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief of the Employer, the Board makes the followingfindings:1.THE BUSINESS OF THE EMPLOYERUnited Sprinkler is a Minnesota corporation withitsprincipalplaceof business inMinneapolis,Minnesota. It is engaged in the business of installingoverhead fire protection systems. During the past 12months, a representative period, the Employerperformed work valued in excess of $50,000 forcustomers outside the State of Minnesota. We findthat the Employer, as stipulated by the parties, isiThe Economobile is a specially constructed forklift with a cage orplatform attached to the lift arm of the forklift.The cage platform isapproximately 16 feet in length, 4 feet in width, with a guardrail typeA.TheWork in DisputeThe Employer and Sprinkler Fitters do not disputethe right of the Engineers to unload and stockpilepipe and materials on the jobsite.The parties have stipulated that the work dispute inthe instant case is confined to the following:The installation with the use of an Economobile,sometimes referred to as a forklift.' The installa-tionwork in dispute involves the process bywhich the Economobile is used and operated tolift, into the air, men and materials to the upperworking level where the installation work takesplace, whether those materials are picked up bythe Economobile [operator] in the area of theworksite immediately under the area where thepipe and materials [are] going to be installed inthe air or whether the pipe and materials [are]loaded on to the Economobile at any stockpile ofsuch pipe or material on the jobsite and takendirectly from that stockpile to the area where it isto be installed in the system, when it is taken tothat point it is lifted directly up for installation.While the dispute as stipulated to by the parties isnot entirely clear, what is clear from the evidenceadduced at the hearing is that the dispute is overwhether an operating engineer or a sprinkler fittershould operate the Economobile from the originaljobsite stockpile of the sprinkler system pipes andmaterials to the place of installation where the menand materials are then lifted directly up to performthe installation.B.Background and Facts of the DisputeSprinkler Fitters has been certified by the Board asrepresentative of employees employed by membersof the National Automatic Sprinkler and FireControl Association, Inc. (Association), of which theEmployer is a member, and the Employer thereforerecognizes Sprinkler Fitters as the collective-bargain-ing representative of its employees. The latestenclosure 3 feet in height. The cage is normally used to lift two or threesprinkler fitters, supplies, and material to a height of 33 feet from the floorgiving the sprinkler fitters a 39-foot work height.207 NLRB No. 62 OPERATING ENGINEERS, LOCAL 101411collective-bargainingagreement,datedApril 1,1973,2 to March 31, 1975, between Local 669 and theAssociation, providesinter aliaas follows:Section 18: Jurisdiction of Work: The work of thesprinkler fitter and/or apprentice shall consist ofthe installation andmaintenance of all fireprotection and fire control systems including theunloading handling by hand, power equipmentand installation of all piping or tubing, appurte-nances and equipment pertaining thereto... .Under the above-quoted language the Employercontends it has a contractual obligation to assign thedisputed work to its employees represented by Local669. In accordance with its past practice under theaforesaid agreement,the Employer contends that itassigned a three-man crew of sprinkler fitters on May23, 1973, to the instant jobsite where it was toperform the installation of fire protection sprinklersystems in a plant under construction for theHoernerWaldorf Container plant at St. Joseph,Missouri.On May 23, 1973, William L. Criger, Jr., a sprinklerfitterforeman, began using the Economobile tounload pipe and materials. On the same day,operating engineers employed by Lehr ConstructionCo., general contractor, approached Criger and toldhim that the operation of the Economobile wasengineers'work and that they would inform theirbusiness agent. On May 24, Miller, the businessagent for Local 101, after having previously talked toC.W. Sparks, the general contractor's superintend-ent, approached Criger and asked him if he wouldput an engineer on the Economobile. Criger de-clined. Thereupon, according to Criger, Miller toldCriger that if he continued to operate the Economo-bile he (Miller) would pull his men (engineers) off thejob and close the job down. Criger replied that hewould continue to operate the Economobile, where-upon Miller walked over to the operating engineers,who stopped what they were doing and followedMiller.About this time Sparks appeared on the scene,talked to Criger, and asked Criger if he had enoughmaterials to finish out the day without further use ofthe Economobile. Criger replied that he did have butwould need to use the Economobile the next day,whereupon Criger states that Miller replied that if theEconomobile was put in operation (by sprinklerfitters) he would pull the men out. The Economobilehas not been used on the jobsite since May 24.collective-bargainingagreementwithLocal669covering the work in dispute,its assignment of suchwork tomembersof Local669 was pursuant to itscontract.The Employer further contends that the useand operation of the Economobile is an integral partof the installation work to be performed pursuant toits contract at the building project involved herein.The Employer has no bargaining agreement with theEngineers.The Engineers contends that the operation of allforklifts, including the Economobile comes withintheir jurisdiction.D.Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method forvoluntary adjustment of the dispute.The record indicates that on May 23 Criger wasinformed by the engineers employed by the generalcontractor that operating the Economobile was theirwork. On May 24,Miller,the business representativefor the Local 101, after talking to the generalcontractor'ssuperintendent,Sparks,approachedCrigerand demanded that engineers be assigned tooperate the Economobile.Further,Miller threatenedto pull off all of the engineers on the job and shut thejob down if a sprinkler fitter member of Local 669was assigned to operate the Economobile.Immedi-atelyfollowing Miller's threat, Sparks appeared andasked Criger if he could finish the day's work withoutusing the Economobile.Criger replied he could butwould have to use it the next day.Miller stated hewould pull his men (engineers) if the Economobilewas put in operation.The Economobile has not beenput in use since May 24. We are convinced thatMiller's statements and actions,together with thenonuse by the Employerof the Economobile, showthat the overall objective of Miller was to secure thework in dispute for employees represented by Local101. In view of the foregoing,we find that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated and that the dispute is properlybefore the Board for determination pursuant toSection 10(k) of the Act.The parties do not contend that there is any othermethod for adjustment of the dispute.C.Contentions of the PartiesThe Employer contends that since Local 669 hasbeen certified by the Board and since it has aE.Merits oftheDisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of thedisputed work2All dates hereinafter are for calendaryear 1973. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDafter giving due consideration to the relevant factorsinvolved.31;Collective-bargaining agreementsThe record discloses that Local 669 has beencertified by the Board as the representative of theemployees employed by members of the NationalAutomatic Sprinkler and Fire Controls Association,Inc., and that the Employer as a member of theAssociation recognizes Local 669 as the representa-tive of its employees.The Employer introduced into evidence its con-tractwith Local 669 on which basis the Employerassigned the. disputed work to its own employees.The contract contains, in pertinent part, the follow-ing clause covering jurisdiction of the work:The work of the Sprinkler Fitter and/or appren-tice shall consist of the installation of all fireprotection and fire control systems including theunloading handling by hand, power equipmentand installation of all piping or tubing, appurte-nances and equipment pertaining thereto . .Local 101 does not have a contract with theEmployer, but claims that the work of operatingforklifts,includingEconorroblles, iswithin thejurisdiction of Local 101 in the area where thedispute arose.However, no contracts were intro-duced in evidence to support this claim. There wassome testimony that members of Local 101 haveoperated forklifts in the area.We find, in the circumstances, that the Employer'scollective-bargaining agreement, together with theBoard's certification, favors awarding the disputedwork to the sprinkler fitters employed by theEmployer.2.Employer, industry, and area practiceItappears that the installation of automaticsprinkler systems at ceiling level, for most part inrecent years, has been performed from cages (knownin the trade as baskets). The cage is mounted at thetop end of the lift arm of the forklift (Economobile).The sprinkler. fitters place the pipe, tubing, or othermaterials for each section to be installed in the cage.Usually two sprinkler fitters enter the cage with thematerial and are then lifted up and put in position todo the installation. It has been the Employer'spractice to assign the operation of the Economobileto a sprinkler fitter.While the men in the cage areworking, the sprinkler fitter operator locks the3 International Associationof Machinists, Lodge No. 1743, AFL-CIO (JA. Jones ConstructionCo),135 NLRB 1402.4A witnessfor Local101 testified that its members are not trained toread blueprints.5Testimony adduced atthe hearing indicates the sprinkler fitterEconomobile in position and then proceeds to layout the materials for the next section to be installed.In performing this layout work it is incumbent thatthe layout sprinkler fitter operator perform suchwork from blueprints, which of necessity requiretraining and experience to read and follow.4 Thesefacts, on balance, favor an award consistent with theEmployer's assignment.The evidence as to area practice as to the use of theEconomobile by sprinkler fitters in the installation ofsprinkler systems appears to favor the SprinklerFitters.On the other hand, the evidence as to theoperation of forklifts generally appears to favor theEngineers.We deem this factor to be inconclusive.3.SafetyThe Employer contends that assignment of thework to its members is essential to safe operations.Engineers,on the other hand, makes the samecontention regarding the assignment of the work toitsmembers. The record, however, does not favor anassignment to one group of employees as opposed tothe other as being more conducive to safe operations.4.Skills, economy, and efficiencyInmost circumstances, the Employer normallyuses a three-man crew. Two crewmembers performthe installation of the pipes, tubing, and sprinklerheads following blueprints designed for the job. Thethird crewmember operates the Economobile butoften exchanges places with the men in the cage.When the two crewmembers in the cage or baskethave been positioned at the ceiling level, the thirdcrewmember shuts off the Economobile and locks itinposition.The third sprinkler fitter' operatorcrewmember is fully conversant with all sprinklerfitterswork and is required to anticipate the futureneeds of the overhead installers. In addition, he doeslayout work on the ground, working from blueprints,for the connecting installations which are subse-quently hoisted to the men in the cage as the workprogresses.Accordingly, while the actual operationof the Economobile appears relatively uncomplicat-ed, from the view of the efficient and economicaloperation of the entire process, the facts favor anaward to employees represented by the SprinklerFitters.5ConclusionsHaving considered all the pertinent factors, weoperating the Economobile spends only 1 hour out of an 8-hour day inraising and lowering the Economobile.The remainderof his timeis devotedto layout work.On the other hand, if an engineer operatedthe Economobilehe would spend only I hour a day performing his duties and spend the other7 hours sitting on the machine. OPERATING ENGINEERS, LOCAL 101413conclude that employees of the Employer represent-ed by the Sprinkler Fitters are entitled to perform thework in dispute. Members of the Sprinkler Fitters areskilled in performing the disputed work and theEmployer has been satisfied with the quality of theirwork and resulting efficiency. The assignment of thework to sprinkler fitters is consistent with theEmployer's contract with the Sprinkler Fitters and itspast practice, and is not inconsistent with any area orindustry practice. Such assignment results in a moreefficient operation of the disputed work. According-ly,we conclude that the Employer's assignment ofwork to employees represented by the SprinklerFittersshouldnot be disturbed and we shalldetermine the existing jurisdictional dispute byawarding the work to the employees employed by theEmployer and represented by the Sprinkler Fitters,rather than to individuals represented by the Engi-neers. In making this determination, we are awardingthe disputed work to employees represented by theSprinklerFittersbut not to that Union or itsmembers. Our present determination is limited to theparticularcontroversywhich gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees represented by Sprinkler FittersLocal 669, United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of theUnited States and Canada, AFL-CIO,are entitled to perform the disputed work ofoperating the forklift (Economobile) in the installa-tion of sprinkler systems at the Koerner Waldorfjobsite in St. Joseph, Missouri.2.InternationalUnion of Operating Engineers,Local 101, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireUnited Sprinkler, to assign any such disputed workto employees represented by them rather than toemployees represented by Local 669 and employedby United Sprinkler.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local 101, shall notify theRegional Director for Region 17, in writing, whetheror not it will refrain from forcing or requiring UnitedSprinkler to assign the work in dispute in a mannerinconsistent with this determination.